DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Whitaker on February 2nd, 2022.
The application has been amended as follows:
Please see the attached document. Applicant agreed to send in the agreed upon changes in document: 3978-P14US_Claims_for_Examiner_Amendment.pdf
Allowable Subject Matter
Claims 1-5, 7, 10-15, 17, 20, 31, and 32 (renumbered as 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11 (renumbered as claims 1 and 9 respectively), applicant claims a wearable cardioverter defibrillator system (renumbered claim 1) and a heart rate monitor system (renumbered claim 9) each comprising sensors configured to sense an ECG signal and a processor configured to receive the ECG signal, perform a segment based rhythm analysis of the received ECG signal and determine a mean of odd measured intervals of the ECG and a 
The closest prior art Sanghera et al. (US 2012/0271185 A1) discloses a WCD and sensors configured to sense an ECG of the patent and circuitry that includes a controller with analog and digital circuits for signal processing, memory storage and generation of electrical and non-electrical outputs. The processing circuitry determines a mean interval and an error measure (i.e. standard deviation or variance) for analysis to determine over detected PQRST waves or if wide QRS complexes are double counted. However, the cited reference fail to individually disclose, or suggest when combined, the ECG rhythm pattern is configured to responsive to a determination that the other mean is less than the another threshold, to determine the ambulatory patient’s heart rate as equivalent to an inverse of the sum of the selected mean and the other mean, and responsive to a determination that the other means is not less than the another threshold, to provide an indication that bigamy has been detected.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically, the ECG rhythm pattern is configured to responsive to a determination that the other mean is less than the another threshold, to determine the ambulatory patient’s heart rate as equivalent to an inverse of the sum of the selected mean and the other mean, and responsive to a determination that the other means is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792